On August 13,1999, the defendant was sentenced to the following: Count I: thirty (30) years in the Montana State Prison, with sixteen (16) years suspended; for the use of a dangerous weapon, the defendant is sentenced to two (2) years at the Montana State Prison, to be served consecutively to the sentence in Count I; Count II: thirty (30) years in the Montana State Prison, with sixteen (16) years suspended; for the use of a dangerous weapon, the defendant is sentenced to two (2) years in the Montana State Prison, to be served consecutively to the sentence in Count II. The sentences under Count I, including the weapons enhancement, and under Count II, including the weapons enhancement, shall be served concurrently.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Daniel Buckley. The state was represented by Marty Lambert.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review. Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.